Title: John Adams to Abigail Adams, 28 March 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Paris 28 March 1780

Mr. Izard goes off, the day after tomorrow, and will carry this, and all the News there is. We have none from America, a long time. I have only yours of 10 decr. since I left you. I hope you have received Letters from me, from Corunna and Bilbao. There are gone many for you, since my Arrival here, but I suppose are still detained at the Sea Ports. They will soon sail.
My 3 Boys dined with me to day, all well. Send their Duty, and their brotherly Love.
There are no present Appearances of Peace, altho the English House of Commons have voted down the Board of Trade, which signifies that they are convinced the Plantations are lost.—I think you will have a quiet Summer: The English are too much exhausted to send Troops to N. York.
The News, i.e. the common Talk is that there is an Armament preparing at Cadiz and another at Brest, to act in Concert—but where is a great Secret. You will know sooner, than We. There will be more Communication this summer, than ever. Dont loose opportunities to write.

My Duty to your Father and my Mother, Love &c. to Brothers and sisters and Children. A Trunk of Things will go in the Alliance, but she will go to Philadelphia, I fear. If she does the Trunk will be left with Mass. Delegates, and must be sent by Land in a Waggon.

Adieu.

